Townsend, Judge.
This court in a judgment entered in this case (Reserve Life Ins. Co. v. Gay, 96 Ga. App. 601, 101 S. E. 2d 158) affirmed the judgment of the Superior Court of Columbia County upon certain conditions, and, the Supreme Court of Georgia on certiorari having reversed the judgment of this court (Reserve Life Ins. Co. v. Gay, 214 Ga. 2, 102 S. E. 2d 492), the judgment of conditional affirmance originally rendered by this court is vacated, and the judgment of the trial court is reversed in accordance with and pursuant to the mandate of the Supreme Court.

Judgment reversed.


Gardner, P. J., and Carlisle, J., concur.